                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF MISSOURI
                             WESTERN DIVISION

MAXUS METROPOLITAN, LLC,                       )
                                               )
               Plaintiff,                      )
                                               )
vs.                                                Case No. 20-cv-0095-FJG
                                               )
                                               )
TRAVELERS PROPERTY CASUALTY                    )
COMPANY OF AMERICA,                            )
                                               )
               Defendant.                      )

                    PLAINTIFF’S CERTIFICATE OF SERVICE
                     OF SUPPLEMENTAL EXPERT REPORT

        Plaintiff Maxus Metropolitan, LLC, by and through counsel, hereby certifies that

a true copy of the supplemental expert report of retained expert Thomas Irmiter was

served on defendant’s counsel on the 5th day of March 2021.



Dated: March 5, 2021                        Respectfully submitted,

                                            LATHROP GPM LLP

                                            /s/ Michael J. Abrams
                                            Michael J. Abrams, MO Bar #42196
                                            Kimberly K. Winter, MO Bar #45029
                                            Brian W. Fields, MO Bar #45704
                                            Noah H. Nash, MO Bar #72048
                                            2345 Grand Boulevard, Suite 2200
                                            Kansas City, Missouri 64108-2618
                                            816.292.2000 / 816.292.2001 (Fax)
                                            michael.abrams@lathropgpm.com
                                            kim.winter@lathropgpm.com
                                            brian.fields@lathropgpm.com
                                            noah.nash@lathropgpm.com

                                            Attorneys for Plaintiff
                                            Maxus Metropolitan, LLC




      Case 4:20-cv-00095-FJG Document 57 Filed 03/05/21 Page 1 of 1
33900292v.1
